An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1019
                       NORTH CAROLINA COURT OF APPEALS
                                Filed:      6 May 2014
IN THE MATTER OF:
                                              Mecklenburg County
                                              Nos. 10 JT 305-06
      J.R. and J.R.


      Appeal by respondent-mother from orders entered 11 April

2012, 15 June 2012, and 14 June 2013 by Judge Regan A. Miller in

Mecklenburg     County     District    Court.       Heard     in   the    Court    of

Appeals 14 April 2014.


      J. Edward Yeager, Jr., for Mecklenburg County Department of
      Social Services, Division of Youth and Family Services,
      petitioner-appellee.

      Smith Moore Leatherwood LLP, by Carrie A. Hanger and Kip D.
      Nelson, for guardian ad litem.

      Mark Hayes for respondent-appellant mother.


      ERVIN, Judge.


      Respondent-Mother        Latricia      D.   appeals     from       the    trial

court’s    orders    authorizing      the    Division    of   Youth      and   Family

Services of the Mecklenburg County Department of Social Services

to cease efforts to reunify her with her minor children, J.L.R.
                                     -2-
and J.A.R.,1 and terminating her parental rights in John and

James.      After   careful     consideration    of    Respondent-Mother’s

challenges to the trial court’s orders in light of the record

and   the   applicable   law,   we   conclude   that   the   trial   court’s

orders should be affirmed.

                           I. Factual Background

      On 12 May 2010, the YFS filed a juvenile petition alleging

that John and James were neglected and dependent juveniles.                On

14 September 2010, the children were adjudicated neglected and

dependent juveniles and continued in YFS custody, with YFS being

ordered to make reasonable efforts to reunify the children with

Respondent-Mother and with Respondent-Mother being ordered to

comply with the provisions of a Family Services Agreement.

      After a review hearing held on 2 December 2010, the court

found that Respondent-Mother had “made no substantial progress

toward reunification” and ordered that the children remain in

YFS custody.    On 2 February 2011, the court adopted a permanent

plan providing for the reunification of John and James with

Respondent-Mother    and    a   concurrent   plan   for   the   children   of

guardianship and adoption.        The permanent plan for the children

remained unchanged until a permanency planning hearing held on

      1
      J.L.R. and J.A.R. will be referred to as John and James,
pseudonyms used for ease of reading and to protect the
juveniles’ privacy.
                                                -3-
14   March      2012,       at    which       point    the     trial    court     found        that

Respondent-Mother had “made little progress” and “has too much

to accomplish for the children to be placed with her within six

months.”        By means of an order entered on 11 April 2012, the

trial court changed the permanent plan for John and James to

adoption and ordered YFS to initiate a termination of parental

rights proceeding within 60 days.                      After a subsequent permanency

planning        hearing      held        on    15     June     2012,    the      trial        court

authorized the cessation of efforts to reunify Respondent-Mother

with John and James.

      On    2     May      2012,    YFS       filed    a     petition    seeking        to     have

Respondent-Mother’s parental rights in John and James terminated

based      upon    allegations            of    neglect,        willfully        leaving        the

children in foster care for more than twelve months without

making reasonable progress to correct the conditions that led to

their      removal      from       the    home,       willfully        failing     to    pay      a

reasonable portion of the cost of the care provided for the

children,       and     willfully         abandoning          the   children.            At     the

conclusion of a multi-day evidentiary hearing, the trial court

entered an order finding the existence of all of the grounds for

termination        alleged         in    the     YFS       petition,     determining           that

termination of Respondent-Mother’s parental rights in John and

James      would      be     in    their       best        interests,     and     terminating
                                            -4-
Respondent-Mother’s            parental       rights         in      the      children.2

Respondent-Mother noted an appeal to this Court from the trial

court’s order.

                          II. Substantive Legal Analysis

                    A. Cessation of Reunification Efforts

                                 1. Appealability

      As an initial matter, we note that, although the trial

court explicitly ordered the cessation of efforts to reunify

Respondent-Mother with John and James in the 15 June 2012 order,

the   11    April    2012     order    changing       the    permanent        plan    from

reunification        to    adoption    and        ordering    YFS     to   initiate      a

proceeding     terminating       Respondent-Mother’s          parental        rights    in

the       children        implicitly        authorized       the      cessation         of

reunification efforts.           See In re A.P.W., __ N.C. App. __, __,

741 S.E.2d 388, 391 (holding that the trial court implicitly

authorized     the        cessation    of    reunification          efforts    when     it

directed the Department of Social Services to petition for the

termination     of    a     parent’s    parental       rights       and    changed     the

permanent plan to one of adoption), disc. review denied, __ N.C.

__, 747 S.E.2d 251 (2013).             For that reason, the operative order

for purposes of our review of the trial court’s order is the 11

      2
      The trial court also terminated the parental rights of the
children’s father, who has not sought appellate review of that
determination.
                                              -5-
April 2012 order, in which the trial court implicitly authorized

the cessation of efforts to reunify Respondent-Mother with John

and James, rather than the 15 June 2012 order, in which the

trial    court      explicitly         authorized          the    cessation         of   such

reunification efforts.

    As a result of the fact that her notice of appeal did not

challenge any of the trial court’s orders other than the order

terminating her parental rights in John and James, Respondent-

Mother   filed     a    petition       seeking       the    issuance      of    a   writ    of

certiorari        allowing       for     appellate          review       of     the      order

authorizing       the    cessation       of    efforts      to    reunify      Respondent-

Mother     with     the    children.                Although      YFS    contends        that

Respondent-Mother failed to preserve her right to seek appellate

review of the order authorizing the cessation of reunification

efforts,     we     conclude        that       Respondent-Mother          has       properly

preserved    her       right   to      challenge      the     order     authorizing        the

cessation of efforts to reunify her with the children, obviating

the necessity for us to consider whether to issue the requested

writ of certiorari.

    “At      any        hearing     at        which     the      court        orders     that

reunification          efforts      shall       cease,      the       affected        parent,

guardian, or custodian may give notice to preserve the right to

appeal that order in accordance with [N.C. Gen. Stat. §] 7B-
                                   -6-
1001.”     N.C. Gen. Stat. § 7B-507(c).       According to N.C. Gen.

Stat. § 7B-1001(a)(5)(a):3

            a.    The Court of Appeals shall review the
                  order to cease reunification together
                  with an appeal of the termination of
                  parental rights order if all of the
                  following apply:

                  1.   A motion or petition to terminate
                       the parent’s rights is heard and
                       granted.

                  2.   The   order  terminating  parental
                       rights is appealed in a proper and
                       timely manner.

                  3.   The order to cease reunification
                       is identified as an issue in the
                       record    on    appeal    of    the
                       termination of parental rights.

As the record presented for our review in this case reflects, a

petition   to    terminate   Respondent-Mother’s   parental   rights   in

John and James was heard and granted, Respondent-Mother noted an

appeal from the trial court’s        termination order in a timely

manner, and Respondent-Mother identified the order authorizing
     3
      Effective for actions filed or pending after 1 October
2013, 2013 N.C. Sess. L. c. 129, s. 41, the General Assembly
amended N.C. Gen. Stat. § 7B-1001(b) to provide that “notice to
preserve the right to appeal [an order authorizing the cessation
of reunification efforts] shall be given in writing by a proper
party as defined in [N.C. Gen. Stat. §] 7B-1002 and shall be
made within 30 days after entry and service of the order in
accordance with” N.C. Gen. Stat. § 1A-1, Rule 58.      2013 N.C.
Sess. L. c. 129,s. 31. As a result of the fact that the orders
at issue in this proceeding were entered well in advance of 1
October 2013, however, the amendment to N.C. Gen. Stat. § 7B-
1001(b) worked by 2013 N.C. Sess. L. c. 129, s. 31, does not
apply to this case.
                                              -7-
the cessation of reunification efforts as one which she wished

to challenge before this Court in the record on appeal.                              As a

result, in light of our conclusion that Respondent-Mother has

properly preserved her right to challenge the order authorizing

the cessation of reunification efforts on appeal, we dismiss her

petition for the issuance of a writ of certiorari as moot and

will proceed to an examination of Respondent-Mother’s challenge

to   the    validity     of     the   trial       court’s   decision     to   end    YFS’

responsibility for attempting to reunify Respondent-Mother with

John and James.

                   2. Sufficiency of Trial Court’s Findings

      In    her     brief,     Respondent-Mother         contends      that   the    trial

court      erred    in   the    course       of     authorizing   the    cessation     of

efforts to reunify her with John and James on the grounds that

the trial court failed to make the findings of fact required by

N.C. Gen. Stat. § 7B-507(b).                      More specifically, Respondent-

Mother contends that the trial court’s decision to authorize the

cessation      of    reunification           efforts    should    be    overturned     on

appeal on the grounds that the 11 April 2012 and 15 June 2012

orders lack         any findings of fact addressing the futility of

further efforts to reunify Respondent-Mother with John and James

or   the     consistency       of     such    reunification       efforts     with    the

children’s health, safety, and need for a permanent home within
                                           -8-
a reasonable period of time.               We do not find Respondent-Mother’s

argument persuasive.

      The trial court may authorize the cessation of efforts to

reunify    children       with   a   parent      in   the    event    that   it    makes

written findings of fact              to the effect          that “[s]uch efforts

clearly    would     be    futile    or    would      be    inconsistent     with    the

juvenile’s health, safety, and need for a safe, permanent home

within a reasonable period of time.”                        N.C. Gen. Stat. § 7B-

507(b)(1).       As the Supreme Court has recently held, however, a

trial court’s findings of fact “need not recite the statutory

language [of N.C. Gen. Stat. §] 7B-507 verbatim,” so that the

ultimate task faced by an appellate court reviewing a challenge

to an order authorizing the cessation of reunification efforts

is   determining     “whether        the   trial      court’s    findings     of    fact

address the substance of the statutory requirements.”                              In re

L.M.T., __ N.C. __, __, 752 S.E.2d 453, 454 (2013).

      In this case, the trial court found as a fact in the 11

April     2012   order     that      Respondent-Mother          was   “depending      on

receiving [d]isability to secure what she needs to establish a

safe home for the children”; that Respondent-Mother “ha[d] made

little    progress    during      this     review     period”;    that   Respondent-

Mother “must secure housing and stable income”; that Respondent-

Mother “was the victim of domestic violence” and “must address
                                      -9-
that concern, too”; that “[i]t is not possible for the children

to be returned to either parent within six months”; and that

Respondent-Mother “has too much to accomplish for the children

to be placed with her within six months.”                        In light of these

findings, we conclude that the trial court adequately addressed

the     issues     specified     in   N.C.      Gen.       Stat.      §        7B-507(b),

necessitating the further conclusion that, since the trial court

did not err by authorizing the cessation of efforts to reunify

Respondent-Mother with John and James, its decision to terminate

Respondent-Mother’s parental rights in John and James was not

undermined by the issuance of an invalid order authorizing the

cessation of efforts to reunify her with the children.

                     B. Termination of Parental Rights

      In    her    second     challenge    to     the     trial    court’s        order,

Respondent-Mother contends that the trial court erred at the

dispositional stage of its termination of parental rights order

by finding that John and James did not have a strong bond with

Respondent-Mother       and    determining,     on      the   basis       of    that    and

other      findings,   that     adoption    was      in    the     children’s          best

interests.        More particularly, Respondent-Mother argues that the

undisputed record evidence established that John and James loved

Respondent-Mother and had a strong bond with her and that the

trial court’s unsupported finding to the contrary rendered its
                                            -10-
determination that termination of Respondent-Mother’s parental

rights in John and James was in the children’s best interests an

abuse      of    discretion.        We      do      not    find        Respondent-Mother’s

argument persuasive.

       “After      an    adjudication         that     one       or    more        grounds   for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”           N.C. Gen. Stat. § 7B-1110(a).                       As part of the

dispositional process, the trial court must consider the factors

enunciated in           N.C. Gen. Stat. §             7B-1110(a) and               make written

findings relating to such of those factors as are relevant to

the case under consideration.                 Id.     “We review the trial court’s

decision to terminate parental rights for abuse of discretion.”

In    re   Anderson,      151   N.C.     App.    94,       98,    564    S.E.2d       599,   602

(2002).         “A trial court may be reversed for abuse of discretion

only upon a showing that its actions are ‘manifestly unsupported

by reason.’”        Davis v. Davis, 360 N.C. 518, 523, 631 S.E.2d 114,

118   (2006)      (quoting      Clark    v.    Clark,       301       N.C.    123,    129,   271

S.E.2d 58, 63 (1980)).

       In the dispositional portion of its termination order, the

trial court found that “[t]he children recognize [Respondent-

Mother] as their mother, but do not have a strong bond with

[her],     as     characterized        by     their       need    for        the    therapeutic
                                            -11-
support       of    [their      therapist]       prior        to    preparation         for    an

extended visitation over the holiday period of December 2012.”

In spite of Respondent-Mother’s arguments to the contrary, we

believe    that       this      finding    of    fact     has      adequate       evidentiary

support.           Among    other    things,      the     record         contains      evidence

tending to show that John and James had been out of Respondent-

Mother’s custody for approximately twenty-eight months by the

time of the termination hearing.                      During that twenty-eight month

period,    Respondent-Mother              visited       the    children         nine    or     ten

times.        A social worker assisting Respondent-Mother testified

that, prior to an extended visit scheduled for December 2012,

John and James “were going through some anxiety,” so that an

additional         therapy      session    for    the    children         was    recommended.

John and James’ foster mother testified that, while the children

have a bond with Respondent-Mother, they do not ask when they

might    be    able        to   return    to     her     home.           In    addition,       the

children’s therapist testified that the children had been out of

Respondent-Mother’s care for two years, that John and James are

not the same children that they were when they were removed from

Respondent-Mother’s             custody,        and     that       they       would    need    to

reconnect with Respondent-Mother in the event that they were

returned      to    her     care.        Thus,    although         the    record       does,   as

Respondent-Mother notes, contain evidence tending to support a
                                        -12-
different       determination    with    respect       to     the    issue   of   the

strength    of    the    children’s     bond    with    Respondent-Mother,        the

challenged finding has more than sufficient evidentiary support.

As a result, given that Respondent-Mother’s sole challenge to

the sufficiency of the evidence to support the trial court’s

findings of fact lacks merit and the fact that our review of the

dispositional portion of the termination order demonstrates that

the   trial      court   appropriately         considered      and    made   written

findings concerning the relevant dispositional factors, we have

no basis for overturning the dispositional portion of the trial

court’s termination order.

                                III. Conclusion

      Thus, for the reasons set forth above, none of Respondent-

Mother’s challenges to the trial court’s orders have merit.                        As

a result, the trial court’s orders authorizing the cessation of

efforts    to    reunify    Respondent-Mother          with    the    children    and

terminating Respondent-Mother’s parental rights in the children

should be, and hereby are, affirmed.

      AFFIRMED.

      Judges ROBERT N. HUNTER, JR., and DAVIS concur.

      Report per Rule 30(e).